Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on November 30, 2021.
Response to Amendment
3.	Applicant’s amendment filed on 11/30/2021 has been received, entered into the record and considered.
4.	As a result of the amendment, claims 1, 7-8, 14-16 and 20 has been amended.
5.	Claims 1-20 remain pending in this office action.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trika et al (US 2019/0034427 A1), in view of Bronninkov (US 10,474,656 B1).
	As per claim 1, Trika discloses:
	- a method of searching for a target key in a database, the method 5comprising (a method of searching (i.e. scan) for a key in a key-value data structure (i.e. key in a database), Para [0010], “system, apparatus and/or method are disclosed herein for a data management system configured to provide a key-value data structure architecture … For a `scan` (or range query) operation, the data management system scans the tree-based index to determine which keys (if any) exist between two search keys in the tree-based index”), 
- sorting the hash-offset table entries based on the hash-values (sorting based on hash value, Para [0022], line 1-10, “because the indices of the hash table 140 are sorted by hashed values of the keys 142, the hash table 140 would be a less efficient tool for scanning a range of keys (e.g., for performing a range query) than using the logical tree 138”),
- searching for a target hash-value of the hash-values corresponding to a target key 10in the hash-offset table (searching (i.e. scanning) for a target hash value, Fig. 2, 4, Para [0011], “Para [0011], “One advantage of the disclosed data management system is that values can be retrieved from the key-value data structure in constant time (O(1)) because value retrieval is performed with a hash table. Another advantage of the disclosed data management system is that a range of keys can be scanned quickly because the range queries (i.e., `scan` operations) are performed using a logic tree”),
- locating a target key-value pair corresponding to the target key based on the target hash-value (locating the key-value pair, Para [0027], line 15-30, “The data management engine 204 may then retrieve the actual value from memory, by using the value location information retrieved from one or more slots 214 in the hash table 210”), 
- and saving a location of the target key-value pair (saving (i.e. storing) location of key-value pair, Para [0027], line 41-47, “the hash table 210, the slots 214 store hashed versions of the key-value pairs 146. In one implementation of the hash table 210, the key-value pairs 146 are stored in the slots 214 with a key and a pointer to a location in memory that stores the key's value”),
Trika does not explicitly disclose populating, on a storage device, a hash-offset table of a sorted key table with hash-offset table entries, the hash-offset table entries having a hash-value corresponding to a respective key, and a hash offset. However, in the same field of endeavor Bronnikov in an analogous art disclose populating, on a storage device, a hash-offset table of a sorted key table with hash-offset table entries, the hash-offset table entries having a hash-value corresponding to a respective key, and a hash offset (hash 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Trika with the teaching of Bronnikov by modifying Trika such that key-value data structure of Trika to search a binary tree stored on a storage device. The motivation for doing so would facilitate efficient search operations and/or efficient storage. 
As per claim 2, rejection of claim 1 is incorporated, and further Trika discloses:
- wherein searching the target hash-value comprises 15performing a binary search (searching (i.e. scanning) perform on a b-tree structure (i.e. binary search), Para [0021]”).
As per claim 3, rejection of claim 1 is incorporated, and further Trika discloses:
- calculating the target hash-value from the target key (calculating a hash value, Para [0027]”).
As per claim 4, rejection of claim 1 is incorporated, and further Trika discloses:
- wherein saving the location of the target key-value pair comprises mapping the target hash-value to the target key-value pair (mapping hash value to key value, Para [0027], “the hash function is a function that maps keys of arbitrary length and value into a finite range of indices, e.g., for an array. The illustrated indices range from 0, 1, 2. . . N, where N can be a number that is in the thousands, millions, billions, trillions, etc. The slots 214 include references to the values 144 (shown in FIG. 1)”).
As per claim 5, rejection of claim rejection of claim 1 is incorporated, and further Trika discloses:
- wherein locating the target key-value pair comprises locating the target key-value pair based on the hash offset (Para [0027], line 15-20, “The slots 214 may include the 
As per claim 6, rejection of claim 1 is incorporated, and further Trika discloses:
- wherein the sorted key table further comprises a key-value table comprising a plurality of key-value table entries, the key-value table 25entries comprising the target key-value pair (Para [0022], line 1-10, “The key-value pairs 146 are indexed in the hash table 140 by a hashed key index 148 … because the indices of the hash table 140 are sorted by hashed values of the keys 142”).
As per claim 7, rejection of claim 6 is incorporated, and further Trika discloses:
- wherein a number of the key-value table entries is identical to a number of the hash-offset table entries (Para [0027], line 45-50, “to manage collisions, one or more of the slots 214 are linked lists, which may hold multiple pointers for values associated with keys that hash to the same index number”).
As per claim 8-13,
Claims 8-13 are system claim corresponding to method claims 1-6 respectively and rejected under the same reason set forth to the rejection of claims 16 above.
As per claims 14-20,
Claims 14-20 are computer readable medium claims corresponding to method claims 1-7 respectively and rejected under the same reason set forth to the rejection of claim 1-7 above.
Response to Arguments
8.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection necessitated by the amendment to the claims.
In response to applicant’s argument in page 7-8, applicant argued that Trika appears to disclose only that the alleged hash-offset table is stored on memory, as opposed to a storage 
However, after a further search and consideration, examiner found Bronnikov reference, which explicitly teaches, populating key-value table with offset location as described in applicant’s  pointed paragraph [0068] of the specification. Bronnikov teaches managing key-value pair in tow location, in-memory and log file in a storage tier. When in-memory data structure cause a flush, an index file with key-value generated in the log file located in the storage device. See, Abstract, line 1-5, “The key-value pairs are stored in two locations, (1) in an in-memory data structure in a first storage tier, and (2) in a log file in a second storage tier”, and Fig. 2-3, 5B, 6B, column 10, line 23-30, column 11, line 29-45”, column 3, line 55-67, column 4, line 1-15.
Therefore, Trika and Bronnikov alone or in combination teaches the argued limitation and claim 1 as claimed.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
			Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.